Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 1 of 26




                      Exhibit G
                            Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 2 of 26




                             Robert K. Kry
   Robert Kry’s practice focuses on trial and appellate litigation. He represents clients before the United States        Clerkships
Supreme Court, the federal courts of appeals, and other federal and state courts. He has authored more than 40            Law clerk to the Honorable
                                                                                                                            Antonin Scalia, United States
Supreme Court briefs and has argued numerous matters in trial and appellate courts. His practice covers a broad             Supreme Court
array of subject matters, including sovereign immunity, arbitration, enforcement of arbitral awards, constitutional       Law clerk to the Honorable
law, business litigation, securities fraud, criminal law, and intellectual property.                                        Alex Kozinski, United States
                                                                                                                            Court of Appeals for the Ninth
                                                                                                                            Circuit
   Mr. Kry is a founding partner of MoloLamken, which he joined after several years in the Supreme Court and
appeals practice of another prominent firm. Before that, Mr. Kry served as a law clerk to Justice Antonin Scalia of the
                                                                                                                          Education
United States Supreme Court and to Judge Alex Kozinski of the United States Court of Appeals for the Ninth Circuit.
                                                                                                                          Yale Law School, J.D.
                                                                                                                            Executive Editor, Yale Law
    Legal 500 describes Mr. Kry as a “great writer” and an “incredibly quick and deep thinker” with an “impressive          Journal
command of the law.” Benchmark Litigation calls him a Litigation Star and notes his “steady ascent in profile.”             Lead Article Editor, Yale Journal
Lawdragon named him one of the 500 Leading Lawyers in America. He has been featured in prestigious publications             on Regulation
including the New York Times and the National Law Journal.                                                                  First place team, oralist, and
                                                                                                                            brief, Morris Tyler Moot Court
   Representative Matters                                                                                                   of Appeals
                                                                                                                            Co-Chair, Morris Tyler Moot
 Obtained enforcement of a Stockholm Chamber of Commerce arbitral award against Ukraine’s largest oil and gas              Court of Appeals
  company and summary judgment on fraud and trade secret claims (OJSC Ukrnafta v. Carpatsky Petroleum Corp.,              Queen’s University, Canada,
  957 F.3d 487 (5th Cir. 2020))                                                                                             B. Comm.


 Overturned dismissal of gross negligence and punitive damages claims against an RMBS sponsor (Deutsche Bank             Honors & Awards
  Nat’l Trust Co., as Trustee for the MSAC 2007-NC4 Trust v. Morgan Stanley Mortg. Capital Holdings LLC, 169              500 Leading Lawyers in America,
  A.D.3d 217 (N.Y. App. Div. 1st Dep’t 2019))                                                                               Lawdragon, 2019 and 2020
                                                                                                                          Litigation Star, Benchmark
 Obtained enforcement of an ICSID arbitral award against the Kyrgyz Republic for a Turkish construction company             Litigation, 2019
  (Sistem Mühendislik Inşaat Sanayi Ve Ticaret, A.Ş. v. Kyrgyz Republic, 741 F. App’x 832 (2d Cir. 2018))                 Washington D.C. Super Lawyer,
                                                                                                                           Super Lawyers, 2018, 2019,
 Obtained enforcement of a Permanent Court of Arbitration award against the Republic of Ghana for an English              and 2020
  energy company (Balkan Energy Ltd. v. Republic of Ghana, 302 F. Supp. 3d 144 (D.D.C. 2018))                             Washington D.C. Rising Star,
                                                                                                                           Super Lawyers, 2013, 2014,
 Represented a foreign sovereign in a Supreme Court case over the seizure of ancient Persian artifacts from               and 2015
  museums to satisfy default judgments (Rubin v. Islamic Republic of Iran, 138 S. Ct. 816 (2018))

 Obtained reversal of a judgment dismissing securities fraud claims against Alibaba Group arising out of its IPO
  (Christine Asia Co. v. Ma, 718 F. App’x 20 (2d Cir. 2017))

 Overturned a judgment enforcing a foreign investor’s arbitral award against the Lao Government (Thai-Lao Lignite
  (Thailand) Co. v. Gov’t of the Lao People’s Democratic Republic, 864 F.3d 172 (2d Cir. 2017))                             MOLO LAMKEN LLP         |        Page 1

                                                                               1
                           Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 3 of 26




                            Robert K. Kry
   Representative Matters, continued                                                                                   Professional Affiliations
                                                                                                                       Edward Coke Appellate Inn of
 Represented a global pharmaceutical company in a fraud suit over a $2.3 billion corporate acquisition in Mexico        Court, Barrister
  (Representaciones e Investigaciones Médicas, S.A. de C.V. v. Espinosa, No. 655112/2016 (N.Y. Sup. Ct. filed          COMBAR, Honorary Overseas
  Sept. 27, 2016))                                                                                                       Member

 Represented a foreign central bank in a separation of powers challenge to a statute directing the outcome of a
                                                                                                                       Publications
  specific pending case (Bank Markazi v. Peterson, 136 S. Ct. 1310 (2016))
                                                                                                                       Welcome Shores for Arbitral
                                                                                                                        Awards?, Disps. Y.B. (May 17,
 Represented a foreign biotechnology company in a 13-day merits hearing in a confidential arbitration before the
                                                                                                                        2018)
  American Arbitration Association (2016)
                                                                                                                       Asset Discovery Against Foreign
 Represented a Chicago taxi medallion financing company in litigation against a bank over an $80 million credit         Sovereigns After NML,
                                                                                                                         NYSBA J. (Sept. 2014)
  facility (Transit Funding Assocs. LLC v. Capital One Equip. Fin. Corp., No. 652346/2015 (N.Y. Sup. Ct. filed June
  30, 2015))                                                                                                           Navigating Overseas Discovery:
                                                                                                                         Beware the Dangers of Foreign
                                                                                                                         Law, Nat’l L.J. (May 20, 2014)
 Defense on appeal of a ruling that discovery is not available in inter partes reexaminations before the Patent and     (with Eric R. Nitz)
  Trademark Office (Abbott Labs. v. Cordis Corp., 710 F.3d 1318 (Fed. Cir. 2013))
                                                                                                                       Local Jurisdiction over Foreign
                                                                                                                         Companies, Executive Counsel
 Appeal of an order denying comity to German law in cross-border insolvency proceedings (Jaffe v. Samsung
                                                                                                                         (Feb./Mar. 2012) (with Martin
  Elecs. Co., Ltd., 737 F.3d 14 (4th Cir. 2013))
                                                                                                                         V. Totaro)
 Obtained dismissal of Supreme Court review of a constitutional challenge to standing under the Real Estate           Keeping the Company’s Nose
  Settlement Procedures Act (First Am. Fin. Corp. v. Edwards, 132 S. Ct. 2536 (2012))                                    Clean After Matrixx, Executive
                                                                                                                         Counsel (June/July 2011)
 Defense on appeal of the denial of an injunction against foreclosure in a commercial property dispute (Broadway      Confrontation at a Crossroads, 6
  500 West Monroe Mezz II LLC v. Transwestern Mezzanine Realty Partners II, LLC, 80 A.D.3d 483 (N.Y. App. Div.           Charleston L. Rev. 49 (2011)
  1st Dep’t 2011))                                                                                                     Mac’s Shell and the Future of
                                                                                                                         Constructive Termination, 30
 Obtained Supreme Court review and reversal of an adverse judgment in service-station franchise litigation under        Franchise L.J. 67 (2010)
  the Petroleum Marketing Practices Act (Mac’s Shell Serv. v. Shell Oil Prods. Co., 130 S. Ct. 1251 (2010))

 Obtained Supreme Court review and reversal of a decision setting aside a provision of a New England wholesale
  energy market settlement (NRG Power Mktg., LLC v. Maine Pub. Utils. Comm’n, 130 S. Ct. 693 (2010))

 Defense in the Supreme Court of a constitutional challenge to the entity created by the Sarbanes-Oxley Act to
  oversee audits of public companies (Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 130 S. Ct. 3138
  (2010))

 Appeal of a dismissal of a commercial suit on jurisdictional grounds (CP Sols. PTE, Ltd. v. General Elec. Co., 553
  F.3d 156 (2d Cir. 2009))
                                                                                                                         MOLO LAMKEN LLP        |        Page 2

                                                                             2
                            Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 4 of 26




                             Robert K. Kry
Representative Matters, continued                                                                                         Publications, continued
                                                                                                                          Forfeiture and Cross-Examination,
 Appeal of a copyright infringement judgment against a Remote Storage Digital Video Recorder (Cartoon Network              13 Lewis & Clark L. Rev. 577
  LP v. CSC Holdings, Inc., 536 F.3d 121 (2d Cir. 2008))                                                                    (2009)
                                                                                                                          Confrontation Under the Marian
 Appeal of a billion-dollar securities fraud verdict (Morgan Stanley & Co. v. Coleman (Parent) Holdings Inc., 955          Statutes, 72 Brook. L. Rev. 493
  So. 2d 1124 (Fla. App. 2007))                                                                                             (2007)
                                                                                                                          Case Note, Once in Doubt, 110
Presentations                                                                                                               Yale L.J. 725 (2001)
                                                                                                                          Case Note, The Copyright Law,
 Preview of the 2019-2020 Term of the U.S. Supreme Court, Council of Institutional Investors Podcast, Jan. 15,             111 Yale L.J. 761 (2001)
  2020                                                                                                                    Op-ed, Real Monopolists,
                                                                                                                            Investor’s Bus. Daily (June 9,
 Artificial Intelligence and Electronic Discovery in U.S. Litigation, Union Internationale des Avocats Winter Seminar,     2000)
  Apr. 4, 2019                                                                                                            The “Watchman for Truth”:
                                                                                                                            Professional Licensing and the
 Recent Developments in Sovereign Immunity and Enforcement of Arbitral Awards Against Foreign Sovereigns,                  First Amendment, 23 Seattle U.
  Commercial Litigators’ Forum New York Committee, Sept. 25, 2018                                                           L. Rev. 885 (2000)

 Practical Strategies in the Arbitration of International Disputes Involving StateǦOwned Entities, Chartered Institute
  of Arbitrators, Apr. 3, 2018

 Sovereign Immunity and Civil Terrorism Claims in U.S. Courts, Union Internationale des Avocats Winter Seminar,
  Feb. 28, 2018

 Buyer Beware of Chinese Companies, Council of Institutional Investors, Feb. 1, 2018

 Procedural Obstacles to Enforcement of Arbitral Awards in U.S. Courts, Union Internationale des Avocats Winter
  Seminar, Mar. 2, 2017

 Recent Developments in Securities Class Action Litigation, Union Internationale des Avocats Winter Seminar, Mar.
  9, 2016

 Jurisdiction over Foreign Companies in United States Courts, Union Internationale des Avocats Winter Seminar,
  Feb. 25, 2015

 The Foreign Sovereign Immunities Act - What’s Next?, Knowledge Group, Oct. 22, 2014

 Fundamentals of Copyright Law in the Data Era 2014, PLI, July 14, 2014

 What Does Aereo’s Supreme Court Death Sentence Mean for Internet Startups?, Congressional Internet Caucus,
  June 27, 2014                                                                                                             MOLO LAMKEN LLP         |        Page 3

                                                                               3
                           Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 5 of 26




                            Robert K. Kry
Presentations, continued

 Aereo, Fordham Intellectual Property Law & Policy Conference, Apr. 25, 2014

 Copyright Policy and the Future of Television, University of Colorado, May 13, 2014

 Execution of Judgments Under the Foreign Sovereign Immunities Act, D.C. Bar, Mar. 31, 2014




                                                                                               MOLO LAMKEN LLP   |   Page 4

                                                                            4
                            Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 6 of 26




                             Rémy Gerbay
   Dr. Rémy Gerbay is an international arbitration lawyer whose practice focuses on cross-border commercial               Education
disputes, international investment disputes, as well as related litigation.                                               University of London, Ph.D.
                                                                                                                            (arbitration law)

    Trained in the U.K., U.S., France, and Switzerland, he represents clients across various sectors, including energy,   Georgetown University Law
                                                                                                                            Center, LL.M.
infrastructure, transportation, pharma, banking, and telecommunications. He has experience with ICC, LCIA,
                                                                                                                            Fulbright Scholar
UNCITRAL, Swiss Chambers, DIAC, and ICSID arbitration.
                                                                                                                          University of Geneva, Master in
                                                                                                                            Public International Law
   Dr. Gerbay holds a (permanent) academic appointment at the University of London (Queen Mary), where he is the
                                                                                                                          University of Lyon, Undergraduate
director of an LL.M. program in arbitration. A former Deputy Registrar of the LCIA, Dr. Gerbay is the author of             French Law Degree
leading treatises on LCIA arbitration and on arbitral institutions. He was appointed by the ICC Secretariat to the
editorial board of the “ICC Dispute Resolution Bulletin,” on which he currently serves.                                   Honors and Awards
                                                                                                                          Who’s Who Legal: Arbitration –
    Dr. Gerbay has been described by Who’s Who Legal as “outstanding both on a technical and practical level; really       Future Leaders (2017-2019)
sharp and on the money…” and “[a] great cross between academic and practitioner... ” who impresses peers with his         Legal 500 (U.S.), Arbitration
“strong understanding of business and his perfect grasp of both civil and common laws.” He also has been listed by          (2018)

Legal 500 for international arbitration in both the U.K. and the U.S. Dr. Gerbay is a former Co-Chair (2013-2017) of      Legal 500 (U.K.), Arbitration
                                                                                                                            (2015-2017)
the Young International Arbitration Group (YIAG), a 10,000+ member organization of young practitioners established
by the LCIA.
                                                                                                                          Publications
                                                                                                                          Book (as co-editor and co-
   Immediately prior to joining the firm, Dr. Gerbay was Of Counsel at a leading U.K. international disputes boutique
                                                                                                                            author): The ICSID
law firm, where he represented parties at arbitration, sat as an arbitrator, and developed the firm’s arbitration           Convention, Rules and
practice. Earlier in his career, Dr. Gerbay co-headed, as Deputy Registrar, the Secretariat of the London Court of          Regulations: A Practical
                                                                                                                            Commentary (Elgar Publishing
International Arbitration, practiced international arbitration as an attorney in Herbert Smith's London office, and was     2019)
a consultant to the United Nations in Switzerland.                                                                        Book (as sole author): The
                                                                                                                            Functions of Arbitral
   Representative Matters                                                                                                   Institutions (Kluwer Law
                                                                                                                            International 2016)
   As Counsel                                                                                                             Book (as co-author): Arbitrating
                                                                                                                            Under the 2014 LCIA Rules
 Representing a Turkish national in an $105 million ICSID arbitration against a CIS State arising out of an                (Kluwer Law International
  investment in the public works / construction sector                                                                      2015)


 Representing U.S. and Middle Eastern animal health companies in an ICC arbitration against a German
  pharmaceutical giant regarding breaches of a licensing agreement

 Acting for a leading South Asian construction group against a U.S. construction company in two LCIA arbitrations
  relating to the construction of a $500 million highway in Africa
                                                                                                                            MOLO LAMKEN LLP         |        Page 1

                                                                               5
                            Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 7 of 26




                            Rémy Gerbay
   Representative Matters, continued                                                                                    Publications, continued
                                                                                                                        Article (as sole author): “Is the
   As Counsel, continued                                                                                                  End Nigh Again? An Empirical
                                                                                                                          Assessment of the
 Representing a major European construction company in a $700 million dispute against a U.S. renewable energy            'Judicialization' of International
  company relating to a joint venture for the construction of a power plant                                               Arbitration,” 25 Am. Rev. Int'l
                                                                                                                          Arb. 223 (2014)
 Representing a high-profile Ukrainian industrial group and its ultra- high net worth founder in an LCIA arbitration   Article (as sole author): "Neither
  arising out of the acquisition of a significant stake in a bank valued at over £130 million                             Savile Row Nor Quite Vivienne
                                                                                                                          Westwood: The Verdict on the
                                                                                                                          2014 LCIA Arbitration Rules,"
 Representing a Latin American bank in two sets of parallel LCIA proceedings arising out of a $17 million                2014 (4) Paris J. of Int’l Arb.
  commodities transaction                                                                                                 675 (2014)
                                                                                                                        Chapter (as sole author):
 Acting for a Spanish solar energy contractor in LCIA arbitrations in which our client was seeking urgent interim        “‘Literature Review? What
  relief in connection with calls made by the other party under three performance bonds                                   Literature Review?!’ – The
                                                                                                                          Influence of Legal Culture on
 Acting for a Luxembourg company in relation to a dispute with a multinational commodities trading group in              Scholarship in International
  connection with the construction of a very large piece of infrastructure in the CIS region                              Arbitration,” in The Evolution
                                                                                                                          and Future of International
 Advising a North African state in an ICSID arbitration initiated by an investor in relation to an alleged               Arbitration, Stavros
                                                                                                                          Brekoulakis, Julian Lew, Loukas
  expropriation claim
                                                                                                                          Mistelis (eds.) (Kluwer 2016)
   As Arbitrator                                                                                                        Chapter (as sole author): "London
                                                                                                                          Court of International
                                                                                                                          Arbitration," in Arbitration in
   Dr. Gerbay has been appointed in over 20 arbitrations, including the following:
                                                                                                                          England, Julian D.M. Lew, H.
                                                                                                                          Bor, G. Fullelove, Joanne
 Arbitrator in an emergency ICC arbitration between English and U.S. companies relating to a performance bond            Greenaway (eds.) (Kluwer
  for the construction of an ‘e-waste’ recycling facility (New York law; Paris seat)                                      2013)
                                                                                                                        Chapter (as sole author): "The
 Co-arbitrator in an ICC arbitration between French and Chinese companies, arising out of an agreement for the           LCIA," in World Arbitration
  supply of a hydro-electric power plant (English law; London seat)                                                       Reporter, Larry Shore and
                                                                                                                          Loukas Mistelis (eds.) (Juris
 Sole arbitrator in a Swiss Chambers arbitration between two Russian-owned companies arising out of a deed of            2013 & 2016)
  guarantee relating to a share purchase agreement (English law; Geneva seat)

 Co-arbitrator in a £60 million LCIA arbitration between a ultra-high net worth individual and a Swiss investment
  bank relating to the financing of an aircraft (English law; London seat)

 Chairman of a three-member tribunal in a multi million dollar arbitration between a South-East Asian trading
  group and a Sub-Saharan state entity relating to the purchase of medical and pharmaceutical products

                                                                                                                          MOLO LAMKEN LLP           |     Page 2

                                                                              6
                              Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 8 of 26




                              Rémy Gerbay
   Representative Matters, continued                                                                                  Publications, continued
                                                                                                                      Empirical survey (as co-author):
   As Arbitrator, continued                                                                                             “International Arbitration
                                                                                                                        Survey 2013: Corporate
 Sole arbitrator in a £2 million LCIA arbitration between an English consultancy company and an Irish construction     choices in International
  company arising out of a professional services consultancy agreement (English law; London seat)                       Arbitration,” Empirical survey
                                                                                                                        sponsored by
                                                                                                                        PricewaterhouseCoopers and
 Chairman of a three-member tribunal in a multi-million dollar ad hoc arbitration between a Jersey company and a       Queen Mary, University of
  German insurer arising out of an aircraft insurance policy (French law; Paris seat)                                   London (2013)
                                                                                                                      Chapter (as co-author)
 Co-arbitrator in a DIAC arbitration between two UAE entities arising out of an equipment rental agreement (UAE        “International Fraud and Asset
  law; Dubai seat)                                                                                                      Tracing – France,” with Denis
                                                                                                                        Chemla, European Lawyer
                                                                                                                        Reference Series (2011)


                                                                                                                      Languages
                                                                                                                      French




                                                                                                                        MOLO LAMKEN LLP         |    Page 3

                                                                            7
                        Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 9 of 26




                             Lauren M. Weinstein
   Lauren Weinstein’s practice focuses on trial and appellate litigation. She represents clients before the United States      Honors & Awards
Supreme Court, the federal courts of appeals, and other federal and state courts. Her practice covers a broad array of         Legal 500 Rising Star – Securities
                                                                                                                                 Litigation – Plaintiff
subject matters, including antitrust law, class actions, constitutional law, business litigation, and securities suits.
                                                                                                                               Leadership Council on Legal
                                                                                                                                 Diversity Fellow, 2020-2021
   Prior to joining MoloLamken, Ms. Weinstein served as a law clerk to the Honorable M. Margaret McKeown of the United
                                                                                                                               Hispanic National Bar Association
States Court of Appeals for the Ninth Circuit. She also served as a law clerk to the Honorable John G. Koeltl of the United       Top Lawyers Under 40 Award,
States District Court for the Southern District of New York.                                                                      2019
                                                                                                                               American Bar Association Diverse
   Ms. Weinstein is fluent in Spanish and French.                                                                                Leaders Academy, 2018-2020
                                                                                                                               Honorable Judith Kaye Commercial
   Representative Matters                                                                                                        and Federal Litigation Scholar,
                                                                                                                                 New York Bar Foundation , 2017
 Representation of natural gas utility in appeal involving alter-ego and foreign sovereign immunity issues (2d Cir.           J. William Fulbright Grant Recipient,
  pending)                                                                                                                        France


 Representation of Federal Energy Commission in appeal involving PG&E bankruptcy proceedings (9th Cir. pending)               Clerkships
                                                                                                                               Law clerk to the Honorable M.
 Successful representation of leading Antitrust Scholars as Amici Curiae in Apple v. Pepper (No. 17-204), 139 S.Ct.             Margaret McKeown, United States
  1514 (2019)                                                                                                                    Court of Appeals for the Ninth
                                                                                                                                 Circuit
 Representation of putative class in antitrust suit against Carolinas HealthCare System (W.D.N.C., No. 3:18-cv-00095)         Law clerk to the Honorable John G.
                                                                                                                                 Koeltl, United States District
 Successful representation of National Association of Criminal Defense Lawyers and Idaho Association of Criminal                Court for the Southern District of
  Defense Lawyers as Amici Curiae in Garza v. Idaho, 139 S. Ct. 738 (2019)                                                       New York

 Appeal of an order addressing statute of limitations applicable to residential mortgage-backed securities “putback” suit
                                                                                                                               Education
  (In re Part 60 Put-Back Litig., 2017 WL 161030 (N.Y. App. Div. 1st Dep’t 2017))
                                                                                                                               Harvard Law School, J.D.
 Representation of the Central Bank of Iran in a constitutional challenge to the Iran Threat Reduction and Syria Human          Editor-in-Chief, Harvard Civil
  Rights Act of 2012 (Bank Markazi v. Peterson, 136 S. Ct. 1310 (2016))                                                          Rights-Civil Liberties Law Review
                                                                                                                                 Ames Moot Court Competition,
 Successful defense on appeal of nearly $50 million jury verdict in securities fraud suit (In re Vivendi, S.A. Sec. Litig.,     Semifinalist and Best Brief
  838 F.3d 223 (2d Cir. 2016))                                                                                                 Northwestern University, B.A,
                                                                                                                                 magna cum laude
 Successful defense of major French newspaper in copyright litigation                                                           Phi Beta Kappa

 Representation of global pharmaceutical company in $2.3 billion fraud and breach of contract suit



                                                                                                                                            MOLO LAMKEN LLP | Page 1
                                                                                  8
                       Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 10 of 26




                             Lauren M. Weinstein
   Representative Matters, continued

 Representation of global financial institution in multiple RMBS “putback” suits in the Southern District of New York and   Professional Affiliations
  New York Supreme Court                                                                                                     American Bar Association
                                                                                                                               Section of Litigation – Co-Chair,
 Successful appeal from denial of petition for writ of habeas corpus (Helton v. Boughton, 7th Cir., No. 16-2678).             Antitrust Litigation Committee
  Government confessed error after petitioner’s opening brief was filed                                                        (2020-2021)
                                                                                                                               Section of Litigation – Liaison to
 Successful appeal from denial of petition for writ of habeas corpus (Poke v. United States, 7th Cir., No. 17-2594).          the ABA’s Commission on
  Government confessed error after petitioner’s opening brief was filed                                                        Hispanic Legal Rights &
                                                                                                                               Responsibilities (2020 – present)
   News & Appearances                                                                                                          Section of Litigation – Securities
                                                                                                                               Litigation Journal Co-Editor
 Apples & Economics: Is Illinois Brick Obsolete?, ABA Antitrust Law 2020 Spring Meeting (June 10, 2020)                       (2018-2020)
                                                                                                                             Antitrust Section (2018 – present)
 Implicit Bias in Jury Selection, American Bar Association Litigation Section (March 26, 2020)                              Hispanic National Bar Association
                                                                                                                             Law 360 Editorial Advisory Board -
 Law Preserves FERC Role In PG&E Bankruptcy, 9th Circ. Told, Law360 (Jan. 21, 2020)                                           Competition
                                                                                                                             New York State Bar Association,
 Justices Order 2nd Circ. To Rethink Terror Funds Ruling, Law360 (Jan. 13, 2020)
                                                                                                                               Antitrust Section

 FERC Has A Role In PG&E Bankruptcy, 9th Circ. Told, Law360 (Nov. 21, 2019)                                                 Roderick & Solange MacArthur
                                                                                                                               Justice Center Appellate Advisory
                                                                                                                               Board
 Antitrust Basics, Harvard Law School (Oct. 8, 2019)

 Courthouse Steps: What Does the Supreme Court’s Decision in Apple v. Pepper Mean for Antitrust Law and the U.S.            Publications
  Economy?, The Federalist Society (May 15, 2019)                                                                            How Credit Card Fee Antitrust
                                                                                                                               Cases Fare In UK Versus US,
 State Urges Justices to Flip Illinois Brick in Apple Case, Law360 (Oct. 2, 2018)                                             Law360 (Sept. 9, 2020) (with
                                                                                                                               Allison Gorsuch)
 Justices want Gov't View on Pursuit of Iran Terror Funds, Law360 (Oct. 1, 2018)                                            NY High Court Case Could Upend
                                                                                                                               Litigation Finance Industry,
 Deutsche Bank, Morgan Stanley Settle RMBS Suit, Law360 (Apr. 4, 2018)                                                        Law360 (July 14, 2020) (with
                                                                                                                               Justin Ellis and Sara Margolis)
 Morgan Stanley Denied Quick Win in Deutsche RMBS Suit, Law360 (Jan. 26, 2018)                                              4th Circ. Seems Leery of Divestiture
                                                                                                                               Order in Doormaker Case,
 Deutsche Notice Claim Revived in $306M Mortgage Trust Row, Law360 (Jan. 10, 2018)                                            Law360 (June 1, 2020)
                                                                                                                             Antitrust Rules Still Apply During
                                                                                                                               COVID-19, Law360
                                                                                                                               (Mar. 27, 2020)



                                                                                                                                          MOLO LAMKEN LLP | Page 2
                                                                                     9
                      Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 11 of 26




                            Lauren M. Weinstein
   News & Appearances, continued
                                                                                                           Publications, continued

 Fulbright Scholar and HLS Alum Lauren Weinstein on Bright Women Lawyers, Above the Law (Oct. 13, 2017)   Courts Face Controversy Over
                                                                                                             Uninjured Antitrust Class
                                                                                                             Members, National Law Journal
 Deutsche Defends Loan Sample in $306M Mortgage Trust Suit, Law360 (June 22, 2017)                          (Feb. 27, 2020)
                                                                                                           The Step-by-Step Guide to Section
 2nd Circ. Won't Rehear $50M Vivendi Securities Suit, Law360 (Nov. 10, 2016)
                                                                                                             1782 Discovery for Brazilian
                                                                                                             Lawyers, Migalhas International
 Teva Alleges Fraud in $2B Purchase of Mexican Drug Co., Law360 (Sept. 27, 2016)                            (Dec. 17, 2019)
                                                                                                           Door Maker Merger Case May
 Vivendi Loses Appeal in $49M Shareholder Suit at 2nd Circ., Law360 (Sept. 27, 2016)                        Transform Behavioral Remedies,
                                                                                                             Law360
                                                                                                             (Aug. 2, 2019)
                                                                                                           Garza v. Idaho: Preserving the
                                                                                                             Client’s Choice to Appeal, The
                                                                                                             Champion (June 2019)
                                                                                                           App Store Opinion Returns Antitrust
                                                                                                             Enforcement To Its Roots,
                                                                                                             Law360 (May 29, 2019)
                                                                                                           Making the Most of Pro Bono
                                                                                                             Opportunities: Building a
                                                                                                             Litigation Practice, American Bar
                                                                                                             Association Litigation Magazine
                                                                                                             (Mar. 27, 2019)
                                                                                                             (with Geoffrey J. Derrick)
                                                                                                           Lessons I've Learned As a Young
                                                                                                             Woman Lawyer, New York Law
                                                                                                             Journal (Sept. 14, 2017)
                                                                                                           The Latest Roadblock For Insider
                                                                                                             Trading Enforcement, Law360
                                                                                                             (June 1, 2016)
                                                                                                             (with Justin V. Shur)


                                                                                                           Languages
                                                                                                           French
                                                                                                           Spanish




                                                                                                                        MOLO LAMKEN LLP | Page 3
                                                                            10
                           Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 12 of 26




                             Eric A. Posner
   Eric Posner is a renowned legal scholar whose research interests include financial regulation, antitrust law, and     Clerkships
contract law. He is the Kirkland and Ellis Distinguished Service Professor of Law at the University of Chicago Law       Law clerk to the Honorable
                                                                                                                           Stephen F. Williams, United
School and the Arthur and Esther Kane Research Chair.                                                                      States Court of Appeals for the
                                                                                                                           D.C. Circuit
   Mr. Posner is a prolific writer and has authored more than a dozen books and a hundred articles. His most recent
books include Radical Markets (Princeton, 2018) (with Glen Weyl), which was named a book of the year by The              Education
Economist in 2018, and Last Resort: The Financial Crisis and the Future of Bailouts (University of Chicago Press,        Harvard Law School, J.D., magna
2018), which was named a book of the year by The Financial Times in 2018. He has testified before Congress and             cum laude
government agencies, including the Federal Trade Commission. He has written op-eds and essays for The New York           Yale University, B.A.,
                                                                                                                           M.A., summa cum laude
Times, The Wall Street Journal, and other media.

   In addition, Mr. Posner is fellow of the American Academy of Arts and Sciences and a member of the American
Law Institute. He was named to the Lawdragon 500 Leading Lawyers in America in 2019, and to the Bloomberg 50 in
2018.

   Prior to joining the University of Chicago, Mr. Posner taught at the University of Pennsylvania Law School and
prior to that worked as Attorney Adviser in the Office of Legal Counsel at the U.S. Department of Justice. Mr. Posner
served as a law clerk to the Honorable Stephen F. Williams of the United States Court of Appeals for the D.C. Circuit.

   Representative Matters

 Represented monoline insurer in contract and tort case against bond trustee

 Defended Medicare Advantage provider network against competitor’s application for injunction prohibiting market
  entry

 Represented putative class of medical products purchasers in antitrust suit against medical device manufacturer
  and distributors

 Represented leading Antitrust Scholars as Amici Curiae in Apple v. Pepper before U.S. Supreme Court




                                                                                                                           MOLO LAMKEN LLP        |     Page 1

                                                                             11
                            Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 13 of 26




                             Emily Damrau
   Emily Damrau’s practice focuses on complex civil litigation, white collar matters, and appellate litigation.        Clerkships
                                                                                                                       Law clerk to the Honorable
   Prior to joining MoloLamken, Emily Damrau served as a law clerk to the Honorable Judge Christopher F. Droney of       Christopher F. Droney, United
                                                                                                                         States Court of Appeals for the
the United States Court of Appeals for the Second Circuit. During law school, Ms. Damrau interned with the United        Second Circuit
States Attorney’s Office for the Northern District of Illinois.
                                                                                                                       Education
   Representative Matters
                                                                                                                       Northwestern University School of
                                                                                                                         Law, J.D., magna cum laude
 Impression Prods., Inc. v. Lexmark Int’l, Inc., 137 S. Ct. 1523 (2017) – Drafted amicus brief on behalf of leading
  cellular wireless technology company in case addressing patent exhaustion doctrine                                     Order of the Coif
                                                                                                                         Special Sections Editor,
 616 Croft Ave., LLC v. City of West Hollywood, 138 S. Ct. 377 (2017) – Drafted successful brief in opposition to a     Northwestern University
  petition of certiorari regarding permit conditions subject to unconstitutional conditions doctrine                     Law Review
                                                                                                                       New York University, B.A., magna
 TCL Commc’ns Holdings Ltd. v. Telefonaktiebolaget LM Ericsson, 943 F. 3d 1360 (Fed. Cir. 2019) – Represented           cum laude
  leading cellular wireless technology company in successful appeal of district court judgment regarding FRAND
  royalty rates                                                                                                        Publications
                                                                                                                       When CARES Act Aid Triggers
 Representation of global pharmaceutical company in $2.3 billion fraud and breach of contract suit                     Criminal Liability, Nat’l L.J.
                                                                                                                        (June 2020) (with Eric R. Nitz)
 Representation of tribal nation in suit against opioid manufacturers
                                                                                                                       US v. Craig and the
                                                                                                                         Criminalization of
 Cabinet member in connection with Inspector General investigation into alleged ethics violations                       Nondisclosure, Law360 (Aug.
                                                                                                                         2019) (with Eric R. Nitz)
 Senior executive of Fortune 100 company in connection with DOJ criminal and civil false claims investigation         Although Martoma May Have
                                                                                                                          Been Put to Rest, the Debate
 Chief Marketing Officer of telecommunications company in connection with DOJ investigation into alleged FCPA            Over the “Personal Benefit”
  violations                                                                                                              Test Continues, Hedge Fund
                                                                                                                          Law Report (Sept. 6, 2018)
 Senior executives of pharmaceutical company in DOJ investigation involving off-label marketing allegations              (with Justin V. Shur)
                                                                                                                       Revisiting The FCA Public
 Senior executive of drug manufacturer in DOJ and SEC investigations into alleged FCPA violations                       Disclosure Bar, Post-Bellevue,
                                                                                                                         Law360, (Dec. 2017) (with
 President of government contractor in DOJ investigation and litigation involving FCA claims                            Gerald Meyer)
                                                                                                                       A Non-Contentious Account of
 Director of offshore trust company in connection with DOJ tax fraud investigation                                      Article III’s Domestic Relations
                                                                                                                         Exception, 92 Notre Dame L.
 Senior executive branch official in connection with DOJ false statement and obstruction investigation                  Rev. 117 (2016) (with Prof.
                                                                                                                         James E. Pfander)
 State Department official in connection with Congressional impeachment inquiry
                                                                                                                         MOLO LAMKEN LLP         |       Page 1

                                                                                12
                            Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 14 of 26




                              Leonid Grinberg
   Leonid Grinberg’s practice focuses on complex civil litigation, appellate litigation, intellectual property litigation,   Clerkships
and white collar matters.                                                                                                    Law clerk to the Honorable
                                                                                                                               Frederic Block, United States
   Prior to joining MoloLamken, Mr. Grinberg clerked for the Honorable Frederic Block of the United States District            District Court for the Eastern
                                                                                                                               District of New York
Court for the Eastern District of New York.

    Previously, he worked as a legal intern at the Securities and Exchange Commission in Commissioner Stein’s                Education
office, as a legal extern for the United States Attorney’s Office in the Eastern District of New York, and as a legal        New York University School of
                                                                                                                               Law, J.D.
intern at the Criminal Division of the Department of Justice in Washington, D.C.
                                                                                                                               Editor-in-Chief, NYU Annual
                                                                                                                               Survey of American Law
   Mr. Grinberg holds an S.B. in Computer Science and Engineering from the Massachusetts Institute of Technology.
                                                                                                                               Semifinalist, 2018 Orison S.
Before attending law school, he worked as a software engineer for a large media company in New York, NY.                       Marden Moot Competition
                                                                                                                               Intake Volunteer, Manhattan
   Mr. Grinberg is fluent in Russian.                                                                                          Legal Services
                                                                                                                             Massachusetts Institute of
  Representative Matters                                                                                                       Technology, S.B.
                                                                                                                               Karl Taylor Compton Prize
 American Indian nation pursuing state-law claims against e-cigarette manufacturers, distributors, and retailers.
                                                                                                                               Kelly-Douglas Essay Contest,
                                                                                                                               First-place essay
 Technology company appealing adverse lower-court orders in the Federal Circuit.
                                                                                                                               Corporation Joint Advisory
                                                                                                                               Committee
 Advertisers pursuing class action claims against a major social media company.

 Technology company pursuing patent infringement claims.                                                                    Publications
                                                                                                                             Can Courts Exercise Jurisdiction
 Financial institutions pursuing residential mortgage-backed securities “putback” suits against securitization                Over Out-of-State Class
  sponsors.                                                                                                                    Members?, National Law
                                                                                                                               Journal (July 24, 2020) (with
 A foreign-owned gas utility defending against an arbitration enforcement action in a federal court of appeals.               Jessica Ortiz)
                                                                                                                             Courts Face Controversy Over
 A Fortune 50 company as amicus curiae at the merits stage in the United States Supreme Court, addressing the                 Uninjured Antitrust Class
  application of copyright’s fair use doctrine to computer software.                                                           Members, National Law Journal
                                                                                                                               (Feb. 27, 2020) (with Lauren
                                                                                                                               Weinstein)
 Two law professors as amici curiae at the certiorari stage in the United States Supreme Court, arguing for a
  reexamination of the “plain view” exception.                                                                               Note, End-to-End Authentication:
                                                                                                                               A First Amendment Hook to the
                                                                                                                               Encryption Debate, 74 N.Y.U.
 An incarcerated individual pursuing section 1983 claims against a municipality and other responsible individuals.
                                                                                                                               Ann. Surv. Am. L. 173 (2018)



                                                                                                                               MOLO LAMKEN LLP            |     Page 1

                                                                                13
                                Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 15 of 26




                                 Benjamin Woodring
   Benjamin Woodring’s practice focuses on complex civil litigation, white collar matters, and appellate litigation.        Clerkships
                                                                                                                            Law clerk to the Honorable Scott
   Prior to joining MoloLamken LLP, Mr. Woodring clerked for the Honorable Scott Matheson, Jr. of the United States           Matheson, Jr., United States Court of
Court of Appeals for the Tenth Circuit and for the Honorable Edmond Chang of the United States District Court for the         Appeals for the Tenth Circuit
Northern District of Illinois. He also previously worked as a litigation associate at Boies Schiller Flexner LLP.           Law clerk to the Honorable Edmond
                                                                                                                              Chang, United States District Court for
                                                                                                                              the Northern District of Illinois
   Prior to law school, Mr. Woodring received his Ph.D. in English from Harvard University.

  Mr. Woodring currently serves as Chair of the American Bar Association’s Young Lawyers Division Litigation                Education
Committee.                                                                                                                  Yale Law School, J.D.
                                                                                                                              Editor-in-Chief, Yale Journal on
   Representative Matters                                                                                                     Regulation
                                                                                                                              Director, Yale Temporary Restraining
 Represent cable television and broadband trade association in challenging FCC Wireless Telecommunications Bureau’s          Order Project
  C-Band transition regulations (D.C. Cir.)                                                                                   Mortgage Foreclosure Litigation Clinic
                                                                                                                            Harvard University, Ph.D.
 Represent global payments and foreign exchange company in third-party contract dispute                                      President, Harvard Graduate Student
                                                                                                                              Council
 Represent municipality and its employees in support of their petition for certiorari to the United States Supreme Court
                                                                                                                              Member, Harvard Corporation
                                                                                                                              Shareholder Responsibility Advisory
 Represent trust beneficiary in objections to accounting proceeding against trustee                                          Committee
                                                                                                                              American Academy of Arts and Sciences
 Represent claimant in investor-state arbitration against a CIS state                                                        Predoctoral Fellow

 Represent global financial institutions and investors pursuing multiple residential mortgage-backed securities suits        Mellon Interdisciplinary Dissertation
                                                                                                                              Completion Fellow
  against mortgage originators and other responsible parties
                                                                                                                            Brandeis University, B.A., summa cum
 Represent state prisoner in a 42 U.S.C. § 1983 suit concerning constitutional violations in state facility                  laude
                                                                                                                              Phi Beta Kappa


                                                                                                                            Professional Affiliations
                                                                                                                            American Bar Association, Young Lawyers
                                                                                                                              Division, Litigation Committee (Chair)
                                                                                                                            American Bar Association, Litigation
                                                                                                                              Section, Commercial and Business
                                                                                                                              Litigation
                                                                                                                            Seventh Circuit Bar Association
                                                                                                                            Selden Society


                                                                                                                              MOLO LAMKEN LLP           |     Page 1

                                                                                   14
                           Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 16 of 26




                            Benjamin Woodring
   Presentations                                                                                                   Publications
                                                                                                                   Protecting In-House Lawyers’
 Moderator, Courtroom, Client, & Career: Effective Writing Tips for All Young Lawyers, American Bar Association     Communications: Attorney-
  Young Lawyers Division Spring Conference, June 2020                                                                Client Privilege, Attorney Work
                                                                                                                     Product, and Best Practices for
 Moderator, Young Lawyers and Data Privacy (GDPR, CCPA, and Beyond): Meaningful Contributions in a Fast-            In-House Counsel, Chicago Bar
                                                                                                                     Association @theBar (2020)
  Evolving Space, ABA Young Lawyers Division Litigation Week, July 2019
                                                                                                                     (with Michelle Parthum and
                                                                                                                     Elizabeth Clarke)
 Moderator, Public Service Roundtable, ABA Young Lawyers Division Litigation Committee, March 2019
                                                                                                                   Quo Warranto: The Structure and
                                                                                                                     Strength of a Common Law
                                                                                                                     Antitrust Remedy, 96 U. Det.
                                                                                                                     Mercy L. Rev. (2019)
                                                                                                                   Sanctuary Cities: Federalism’s
                                                                                                                     Local Frontiers, 24 ABA The
                                                                                                                     Young Lawyer (TYL) Mag. 10
                                                                                                                     (2019)
                                                                                                                   Liberty to Misread: Sanctuary and
                                                                                                                      Possibility in The Comedy of
                                                                                                                      Errors, 28 Yale J.L. & Human.
                                                                                                                      319 (2016) (cited in City of
                                                                                                                      Philadelphia v. Sessions, 309 F.
                                                                                                                      Supp. 3d 289, 294 (E.D. Pa.
                                                                                                                      2018))
                                                                                                                   Getting More Out of IRAC, ABA
                                                                                                                     Student Lawyer (2016)
                                                                                                                   Denunciations Plus: Evaluating
                                                                                                                     ICSID Withdrawals Bearing
                                                                                                                     Additional New ICSID
                                                                                                                     Provisions, Transnational
                                                                                                                     Dispute Management (2015)




                                                                                                                     MOLO LAMKEN LLP          |     Page 2

                                                                            15
                    Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 17 of 26




                          Rafael C. Savastano
  Rafael Savastano's practice focuses on commercial and corporate dispute resolution.                         Education
                                                                                                              Cornell Law School, Master of
   Mr. Savastano currently works as a litigation associate at Pinheiro Neto Advogados in São Paulo, Brazil.     Laws (LL.M.), May 2019
Prior to working at Pinheiro Neto Advogados, Mr. Savastano worked as a teaching assistant at the São          LL.M. Representative,
Paulo Law School of Fundação Getúlio Vargas – FGV, and served as a member of the Board of the                   International Arbitration
Directors for the Brazilian Association for Arbitration Students.                                               Society & Alternative
                                                                                                                Dispute Resolution Society

   Representative Matters                                                                                     São Paulo Law School of
                                                                                                                Fundação Getúlio Vargas –
                                                                                                                FGV, L.L.B.
 Acted as counsel in more than 40 cases before State and Federal Courts in Brazil (including the
  Superior Courts), and in approximately 10 national and international arbitration proceedings                Member, FGV’s Law School
                                                                                                               Academic Center (2010)
 Advised one of the world’s largest hedge funds in an arbitration regarding a USD 100 million                Assistant Coach, Willem C. Vis
  investment in a manufacturing plant in Brazil                                                                 International Arbitration
                                                                                                                Moot and the 4th Brazilian
 Advised the world’s largest advertising firm in a litigation running for more than 20 years before            Arbitration Competition –
                                                                                                                CAMARB (2013/2014)
  Brazilian Courts
                                                                                                              Competitor and Speaker,
 Regularly advised a US-based private equity firm in disputes related to its investments in Brazil             Willem C. Vis International
                                                                                                                Commercial Arbitration
 Advised the leading global construction materials and solutions company in a litigation against its           Moot, Vienna and the 2nd
                                                                                                                and 3rd Brazilian Arbitration
  former minority shareholder before Brazilian Courts
                                                                                                                Competition – CAMARB
                                                                                                                (2011/2013)
                                                                                                              Publications
                                                                                                              Relatório do Tema: Existência,
                                                                                                                Validade e Eficácia da
                                                                                                                Convenção Arbitral (2016)
                                                                                                                (Researcher and writer)




                                                                                                                  MOLO LAMKEN LLP      |      Page 1
                                                                      16
                      Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 18 of 26




                             Robert Berry
    Robert Berry is currently in his second year at University of Pennsylvania Law School. Before joining MoloLamken as a   Education
Summer Associate, he worked as a Legislative Intern and Research Assistant for in Congressman John Sarbanes’ D.C.           University of Pennsylvania Law
                                                                                                                              School, J.D. Candidate,
office.                                                                                                                       May 2022
                                                                                                                              Penn Law Public Speaking Society
                                                                                                                            Cornell University, B.A.
                                                                                                                              Phi Beta Kappa
                                                                                                                              Dean’s List
                                                                                                                              Graduated with Distinction in All
                                                                                                                              Subjects




                                                                                                                                 MOLO LAMKEN LLP         |    Page 1
                                                                               17
                    Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 19 of 26




                          Shweta Udeshi McCallen
   Shweta Udeshi McCallen’s practice focuses on discovery and data protection issues stemming from             Education
complex litigation, arbitration, and investigations. Ms. McCallen advises clients on issues relating to data   Fordham University School of
preservation and collection, early case assessment, managed review, and document production. She                 Law, J.D.
develops and implements discovery strategies that leverage technologies such as data analytics,                The George Washington
visualization and machine learning to provide cost-effective and defensible discovery solutions.                 University, B.S.


   Before joining MoloLamken, Ms. McCallen worked as a discovery attorney at Willkie Farr & Gallagher,
where she worked on commercial, bankruptcy, and patent litigations, white collar matters, and
proceedings before the Securities & Exchange Commission and Department of Justice. Prior to that, she
was an associate at Kenyon & Kenyon, specializing in patent litigation concerning pharmaceuticals,
chemicals and medical devices.

  Ms. McCallen was recognized by the New York State Bar Association as an Empire State Counsel
honoree for her pro bono contributions in 2018.

  Representative Matters

 Global financial institutions pursuing multiple RMBS "putback" suits against mortgage originators and
  other responsible parties in state and federal courts

 Director of offshore trust company in connection with DOJ tax fraud investigation

 Senior executive branch official in connection with DOJ false statements investigation

 Beneficiaries and trustees in matters relating to significant trusts

 Corporate directors and officers in defending against claims for breach of fiduciary duty brought by
  federal agency




                                                                                                                  MOLO LAMKEN LLP      |      Page 1
                                                                         18
                         Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 20 of 26




           LEGAL ASSISTANT PROFILES


                          Rebecca Andrews
    Rebecca Andrews graduated from Brown University with an A.B. in History. Prior to joining MoloLamken, she   Education
interned at John Wiley & Sons, Inc.                                                                             Brown University, A.B.




                                                                                                                  MOLO LAMKEN LLP        |   Page 1

                                                                       19
                           Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 21 of 26




            LEGAL ASSISTANT PROFILES


                             Ellis Champion
   Ellis Champion graduated from the University of Virginia with a B.A. in Foreign Affairs and History. Before joining   Education
MoloLamken, she was a legal intern at the Public Defender’s Office, Howard County District Court.                        University of Virginia, B.A.




                                                                                                                           MOLO LAMKEN LLP          |   Page 2

                                                                             20
                        Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 22 of 26




          LEGAL ASSISTANT PROFILES


                         Thomas McCarthy
   Thomas McCarthy graduated from Wesleyan University with a B.A. in English Literature. Before joining   Education
MoloLamken, he worked for the Wesleyan Center for Prison Education in Middletown, CT.                     Wesleyan University, B.A.




                                                                                                            MOLO LAMKEN LLP           |   Page 3

                                                                   21
                          Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 23 of 26




           LEGAL ASSISTANT PROFILES


                            Anastasia Pollack
    Anastasia Pollack graduated from Duke University, earning a B.A. in International Comparative Studies. Prior to   Education
joining MoloLamken, she interned for the UNESCO World Heritage Center in Paris, France.                               Duke University, B.A.




                                                                                                                        MOLO LAMKEN LLP       |   Page 4

                                                                           22
                         Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 24 of 26




           LEGAL ASSISTANT PROFILES


                           Elizabeth Sawyer
   Elizabeth Sawyer graduated from Middlebury College with a B.A. in History and Gender studies. Before joining   Education
MoloLamken, she was a research assistant in the Gender Studies Department at Middlebury College.                  Middlebury College, B.A.




                                                                                                                    MOLO LAMKEN LLP          |   Page 5

                                                                         23
                          Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 25 of 26




            LEGAL ASSISTANT PROFILES


                            Kendall Wiss
   Kendall Wiss graduated from the University of Michigan with a B.A. in International Studies & Political Science.   Education
Before joining MoloLamken, she interned at the International Law Institute in Washington, D.C.                        University of Michigan, B.A.




                                                                                                                        MOLO LAMKEN LLP         |    Page 6

                                                                           24
                         Case 1:19-cv-11018-AT-KNF Document 83-8 Filed 10/30/20 Page 26 of 26




           LEGAL ASSISTANT PROFILES


                           Briana Woody
   Briana Woody received a B.A. in Public Policy & Leadership from the University of Virginia. Prior to joining   Education
MoloLamken, she was a customer service manager at the Newcomb Hall Student Center.                                University of Virginia, B.A.




                                                                                                                    MOLO LAMKEN LLP          |   Page 7

                                                                         25
